DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 and Species 1a and 1a, corresponding to claims 1-6, 9-14, and 17-19, in the replies filed on 10/16/20 and 1/20/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 10, 13, and 14 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Beyne et al., US 2018/0145030.
Regarding claim 1, Beyne (figures 1 & 7) teaches a semiconductor device, comprising:

one or more transistors 1 disposed above the top surface of the substrate 6;
a metal layer 47 disposed above the top surface of the substrate 6,
one or more buried power rails 8/9 in one or more corresponding trenches in the substrate 6 below the top surface of the substrate 6, a first buried power rail 8 being at a first predetermined electrical potential (very end of paragraph 0046 states power or ground); and
at least one wall-via structure 16/60/63/64/67/69 extending between the first buried power rail 8 and the metal layer 47, the wall-via structure 16/60/63/64/67/69 electrically connecting the first buried power rail 8 to the metal layer 47.
With respect to claim 2, Beyne (figures 1 & 7) teaches the wall-via structure 16/60/63/64/67/69 comprises a plurality of intermediate metallization, middle end of line (MEOL) or middle of line (MOL) layers sandwiched between the first buried power rail 8 and the metal layer 47.
As to claim 4, Beyne (paragraph 0047 states power or ground) teaches the first predetermined electrical potential comprises one of a power supply voltage and a ground electrical potential.
In re claim 5, Beyne (paragraph 0047 states power or ground on backside of IC) teaches the first buried power rail 8 is coupled to the first predetermined electrical 
Concerning claim 6, Beyne (paragraph 0050 states 8 is embedded in an n-well 10) at least one well tie structure coupling the wall-via structure to a well structure in the substrate.
Pertaining to claim 10, Beyne (figures 1 & 7) teaches a standard-cell semiconductor device, comprising: 
a substrate 6 having a top surface;
one or more transistors 1 disposed above the top surface of the substrate; 
a metal layer 47 disposed above the top surface of the substrate 6,
one or more buried power rails 8/9 in one or more corresponding trenches in the substrate below the top surface of the substrate, a first buried power rail 8 being at a first power supply voltage (very end of paragraph 0046 states power), and a second buried power rail 9 being at a ground potential (very end of paragraph 0046 states ground); and
a wall-via structure 16/60/63/64/67/69 extending between the first buried power rail 8 and a first trace in the metal layer 47, the wall-via structure electrically connecting the first buried power rail 8 to the first trace in the metal layer 47, the wall-via structure 16/60/63/64/67/69 comprising a plurality of intermediate metal layers sandwiched between the first buried power rail 8 and the metal layer 47.

Regarding claim 14, Beyne ((paragraph 0050 states 8 is embedded in an n-well 10) teaches a well tie structure coupling the wall-via structure to a well structure in the substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne et al., US 2018/0145030, as applied to claims 1 and 10 above respectively.
With respect to claims 3 and 11, though Beyne fails to teach the wall-via structure comprises a length extending in a direction that is substantially perpendicular to a direction extending between the first buried power rail and the metal layer and that is greater than or equal to 4 times a basic length unit for components in layers between the first buried power rail and the metal layer, the basic length unit being half of a smallest middle of the line (MEOL) pitch based on minimum spacing design rules for the semiconductor device, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize this feature through routine experimentation (MPEP 2144.05).
Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne et al., US 2018/0145030, as applied to claims 1 and 10 above respectively.
As to claims 9 and 12, though Beyne fails to teach the first predetermined electrical potential comprises an output voltage of one of an on-die generated local power supply, a power-switched, and power-gated power supply, it would have been obvious to one of ordinary skill in the art at the time of the invention to use one of these electrical potentials in the invention of Beyne because they are conventionally known and used in the art electrical potentials.   The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
s 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beyne et al., US 2018/0145030
In re claim 17, Beyne (figures 1 & 7) teaches a semiconductor device, comprising:
a substrate 6 having a top surface;
one or more transistors 1 disposed above the top surface of the substrate 6;
a metal layer 47 disposed above the top surface of the substrate 6,
one or more buried power rails 8/9 in one or more corresponding trenches in the substrate 6 below the top surface of the substrate 6, a first buried power rail 8 being coupled to a first predetermined electrical potential (very end of paragraph 0046 states power); and
a wall-via structure 16/60/63/64/67/69 extending between the first buried power rail 8 and a first trace in the metal layer 47, the wall-via structure 16/60/63/64/67/69 electrically connecting the first buried power rail 8 to the first trace in the metal layer 47.
Though Beyne fails to teach the wall-via structure comprises a length extending in a direction that is substantially perpendicular to a direction extending between the first buried power rail and the metal layer and that is greater than or equal to 4 times a basic length unit for components in layers between the first buried power rail and the metal layer, the basic length unit being half of a smallest middle of the line (MEOL) pitch based on minimum spacing design rules for the semiconductor device, it would have 
Concerning claim 18, Beyne (very end of paragraph 0046) teaches the first predetermined electrical potential comprises one of a power supply voltage and a ground electrical potential.
	Pertaining to claim 19, Beyne (paragraph 0047 states power or ground on backside of IC) teaches at least the first buried power rail 8 is coupled to the first predetermined electrical potential from a back surface of the substrate that is opposite the top surface of the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        3/24/2021